DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-12 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 7 and 9 of U.S. Patent No. 10,631,314. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the concepts of suppressing a reduction in a data transmission size even when short-range communication and long-range communication are made to co-exist at the same frequency.
Regarding claim 1 10,631,314 discloses a reception method for a reception apparatus comprising: receiving a first symbol group and a second symbol group from a base station, wherein the first symbol group is transmitted at a first transmit power and includes a first gain control (AGC) symbol and a control symbol for causing the reception apparatus to recognize that a short-range communication is to be performed (claim 1), and wherein the second symbol group is transmitted at a second transmit power that is smaller than the first transmit power and includes a second AGC symbol and a data symbol for the short-range communication (claim 1); adjusting a first received-signal level of the first symbol group using the first AGC symbol and recognizing that the short-range communication is to be performed (claim 1); and adjusting a second received-signal level of the second symbol group using the second AGC symbol (claim 1).
Regarding claim 2 10,631,314 discloses the reception method according to Claim 1, wherein the first symbol group includes another control symbol indicating which of a first communication method for short-range communication and a second communication method for long-range communication is to be performed (claim 2).
Regarding claim 3 10,631,314 discloses the reception method according to Claim 1, wherein a relationship given by expression (1) is satisfied between a first average electric power of signal points in an in-phase/quadrature-phase plane for each symbol of the first symbol group and a second average electric power of signal points in the in- phase/quadrature-phase plane for each symbol in the second symbol group (claim 3),
                
                    
                        
                            1
                        
                        
                            M
                        
                    
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                M
                            
                        
                        
                            
                                
                                    (
                                    I
                                
                                
                                    a
                                    ,
                                    j
                                
                                
                                    2
                                
                            
                            +
                             
                            
                                
                                    Q
                                
                                
                                    a
                                    ,
                                    j
                                
                                
                                    2
                                
                            
                            )
                        
                    
                    >
                     
                    
                        
                            1
                        
                        
                            N
                        
                    
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    (
                                    I
                                
                                
                                    b
                                    ,
                                    j
                                
                                
                                    2
                                
                            
                            +
                             
                            
                                
                                    Q
                                
                                
                                    b
                                    ,
                                    j
                                
                                
                                    2
                                
                            
                            )
                        
                    
                
            

where M denotes a number of signal points in the in-phase/quadrature- phase plane for the first symbol group, N denotes a number of signal points in the in- phase/quadrature-phase plane for the second symbol group (claim 3), Ia,j denotes an in-phase component of each signal point in the first symbol group, Qa,j denotes a quadrature component of each signal point in the first symbol group, Ib,j denotes an in-phase component of each signal point in the second symbol group (claim 3), and Qb,j denotes a quadrature component of each signal point in the second symbol group (claim 3).
Regarding claim 4 10,631,314 discloses the reception method according to Claim 1, wherein a plurality of time segments in which a certain number of the first symbol groups are transmittable are provided between adjacent time segments in which the second symbol group is transmitted (claim 4); and communication apparatuses that support a first communication method for the short-range communication respectively transmit the first symbol groups in mutually different time segments within the plurality of time segments (claim 4).
Regarding claim 5 10,631,314 discloses the reception method according to Claim 1, wherein a single time segment in which the first symbol group is transmittable is provided between adjacent time segments in which the second symbol group is transmitted, and in the single time segment, the first symbol group is transmitted from one of a plurality of communication apparatuses that support a first communication method for short-range communication (claim 5).
Regarding claim 6 10,631,314 discloses the reception method according to Claim 1, wherein the communication using a first communication method for short-range communication is performed between the reception apparatus and the base station (claim 6).
Regarding claim 7 10,631,314 discloses a reception apparatus comprising: reception circuitry which, in operation, receives a first symbol group and a second symbol group from a base station, wherein the first symbol group is transmitted at a first transmit power and includes a first gain control (AGC) symbol and a control symbol for causing the reception apparatus to recognize that a short- range communication is to be performed (claim 9), and wherein the second symbol group is transmitted at a second transmit power that is smaller than the first transmit power and includes a second AGC symbol and a data symbol for the short-range communication (claim 9); and control circuitry, which in operation, adjusts a first received-signal level of the first symbol group using the first AGC symbol and recognizing that the short- range communication is to be performed, and adjusts a second received-signal level of the second symbol group using the second AGC symbol (claim 9).
Regarding claim 8 10,631,314 discloses the reception apparatus according to Claim 7, wherein the first symbol group includes another control symbol indicating which of a first communication method for short-range communication and a second communication method for long-range communication is to be performed (claim 2).
Regarding claim 9 10,631,314 discloses the reception apparatus according to Claim 7, wherein a relationship given by expression (1) is satisfied between a first average electric power of signal points in an in-phase/quadrature-phase plane for each symbol of the first symbol group and a second average electric power of signal points in the in- phase/quadrature-phase plane for each symbol in the second symbol group (claim 3),
                
                    
                        
                            1
                        
                        
                            M
                        
                    
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                M
                            
                        
                        
                            
                                
                                    (
                                    I
                                
                                
                                    a
                                    ,
                                    j
                                
                                
                                    2
                                
                            
                            +
                             
                            
                                
                                    Q
                                
                                
                                    a
                                    ,
                                    j
                                
                                
                                    2
                                
                            
                            )
                        
                    
                    >
                     
                    
                        
                            1
                        
                        
                            N
                        
                    
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    (
                                    I
                                
                                
                                    b
                                    ,
                                    j
                                
                                
                                    2
                                
                            
                            +
                             
                            
                                
                                    Q
                                
                                
                                    b
                                    ,
                                    j
                                
                                
                                    2
                                
                            
                            )
                        
                    
                
            

where M denotes a number of signal points in the in-phase/quadrature- phase plane for the first symbol group, N denotes a number of signal points in the in- phase/quadrature-phase plane for the second symbol group, Ia,j denotes an in-phase component of each signal point in the first symbol group (claim 3), Qa,j denotes a quadrature component of each signal point in the first symbol group, Ib,j denotes an in-phase component of each signal point in the second symbol group, and Qb,j denotes a quadrature component of each signal point in the second symbol group (claim 3).
Regarding claim 10 10,631,314 discloses the reception apparatus according to Claim 7, wherein a plurality of time segments in which a certain number of the first symbol groups are transmittable are provided between adjacent time segments in which the second symbol group is transmitted (claim 4); and communication apparatuses that support a first communication method for the short-range communication respectively transmit the first symbol groups in mutually different time segments within the plurality of time segments (claim 4).
Regarding claim 11 10,631,314 discloses the reception apparatus according to Claim 7, wherein a single time segment in which the first symbol group is transmittable is provided between adjacent time segments in which the second symbol group is transmitted, and in the single time segment (claim 5), the first symbol group is transmitted from one of a plurality of communication apparatuses that support a first communication method for short-range communication (claim 5).
Regarding claim 12 10,631,314 discloses the reception apparatus according to Claim 7, wherein the communication using a first communication method for short-range communication is performed between the reception apparatus and the base station (claim 7).

Allowable Subject Matter
Claims 1-12 are allowed.
The present claims, which language is similar to that of the parent case, now USPN 10,631,314, are deemed allowable for similar reasons of those of the parent cases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pub 2016/0081100 to Du et al. – that discloses a data transmission method, applied to the foregoing BSSs whose coverage areas overlap, the first BSS may be a long range BSS or a short range BSS. The second BSS may be a short range BSS, where normal transmit power of an AP in the short range BSS, that is, normal transmit power of a short range AP, is lower than a threshold.
US PG Pub 20130272262 to Li et al. – which teaches aspects of the in-band approach to D2D communications. In particular, the focus is on a signal structure for supporting in-band D2D communications, scheduling of D2D transmissions, and power control for interference management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466